Citation Nr: 0828172	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-34 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984 and from January 1987 to August 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

In the veteran's November 2006 substantive appeal, he 
requested a hearing before a member of the Board.  However, 
he withdrew that request in a February 2007 writing.  

In the veteran's March 2005 notice of disagreement and 
November 2006 appeal, it appears he is attempting to raise 
the issue of entitlement to service connection for post 
traumatic stress disorder (PTSD), though this is not clear.  

It is important for the veteran to understand that service 
connection for PTSD and an acquired psychiatric disorder are 
two separate issues.  See Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  This matter is referred to the RO for 
appropriate action.  As the RO has not adjudicated a claim 
for PTSD, that issue is not before the Board at this time.  
See 38 U.S.C.A. § 7104, 7105.  This decision addresses only 
the veteran's claim for service connection for psychiatric 
disorders other than PTSD.  


FINDING OF FACT

The veteran's acquired psychiatric disorders did not have 
onset during the veteran's active service or within one year 
of separation from active service, were not caused or 
aggravated by his active service, and are not etiologically 
related to his active service.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including psychosis, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

There is no evidence in the veteran's service treatment 
records of symptoms of or treatment for any psychiatric 
disorder during service other than substance abuse.  In 
September 1987 and June 1988, the veteran was evaluated by a 
psychiatrist after urinalysis tests indicated cocaine use.  
The veteran was diagnosed with episodic cocaine abuse, but 
his mental status was otherwise found to be within normal 
limits.  A notation in the veteran's service treatment 
records in May 1988 reports that the veteran was seen for a 
mental status evaluation and that the results were within 
normal limits.  On the veteran's DD-214, the Narrative Reason 
for Separation is "misconduct- abuse of illegal drugs."  
These service treatment records provide evidence against the 
veteran's claim because these records tend to show that any 
acquired psychiatric disorder subject to service connection 
did not have onset during his active service.  

To the extent the veteran is claiming service connection for 
a substance abuse disorder or any disability flowing from 
such abuse, the United States Congress has made it clear that 
willful misconduct such as drug abuse is a bar to 
establishing service connection.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. § 3.1(m), (n), 3.301(c)(3), (d); see also Allen v 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

Since service, the veteran has been diagnosed with several 
psychiatric disorders.  After being found not guilty by 
reason of insanity for the commission of a serious crime, he 
was committed to a state mental hospital in 1993.  In a July 
1993 Admission Evaluation from Atascadero State Hospital the 
veteran was diagnosed with amphetamine induced delusional 
disorder, in remission, and polysubstance dependence.  An 
Initial Social History prepared that same month reported no 
history of psychiatric treatment.  An August 1993 treatment 
plan from the same hospital noted that the veteran denied any 
mood disorders, but appeared to suffer from some type of 
thought disorder or cognitive dysfunction.  

In an August 1994 letter, Dr. "D.C.", a staff psychiatrist 
at Patton State Hospital noted that the veteran was at some 
point given a provisional diagnosis of schizophrenia, but 
that he himself saw no evidence of this diagnosis.  

Treatment records from Patton State Hospital further document 
the veteran's post-service history of psychiatric disorders.  
In October 2000, the veteran was diagnosed with amphetamine 
dependence and mood disorder, not otherwise specified.  The 
examiner reported that the veteran denied any psychiatric 
treatment prior to his commitment except for participation in 
several drug treatment programs in 1989 or 1990.  In October 
2001, the veteran's diagnosis was updated to include a 
diagnosis of narcissistic personality disorder with 
antisocial features.  In August 2004, the veteran's diagnosis 
was again updated to include a diagnosis of cognitive 
disorder, not otherwise specified.  A March 2006 record shows 
a diagnosis of impulse control disorder and narcissistic 
personality disorder.  

These records provide evidence against the veteran's claim 
because they tend to show that any psychiatric disorders for 
which service connection can be granted did not manifest 
within one year of service.  

Importantly, as a whole, the post-service medical reports 
indicate a problem that began years after service with no 
direct or indicate connection to service from February 1981 
to February 1984 and from January 1987 to August 1988.  None 
of these clinical records indicates a nexus between the 
veteran's post-service psychiatric disorders and his service, 
providing evidence against this claim.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

The Board acknowledges the veteran's complaints in his April, 
May, and September 2006 letters that he experienced stress 
and depression during service and started hearing voices.  He 
claims his mental illness began during service and in his 
November 2006 appeal, claims he was discharged because of 
"my PTSD and mental disorder."  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (the Court) has held that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, while the veteran is competent to report experiencing 
symptoms such as depression or hearing voices, he is not 
competent to offer an opinion establishing the onset of a 
psychiatric disorder.  Unlike varicose veins or a dislocated 
shoulder, such an opinion requires medical expertise.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The veteran 
has not demonstrated any such expertise.  Hence, his 
contentions are not competent evidence of onset of a 
psychiatric disorder during service.  There is no competent 
medical evidence of record that the veteran's psychiatric 
disorders had onset during service or are etiologically 
related to his service.  

Indeed, the veteran's service treatment records and post-
service medical records provide evidence against the 
veteran's claim that greatly outweighs his contentions.  

The overwhelming weight of the evidence shows that the 
veteran's acquired psychiatric disorders did not begin in 
service or within one year of service, were not caused or 
aggravated by the veteran's service, and are not otherwise 
etiologically related to the veteran's service.  Therefore, 
the veteran's claim must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule beyond the above.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in November 2004 that informed him of what evidence 
was required to substantiate his service connection claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  

In March 2006 the RO sent the veteran a letter explaining how 
VA assigns disability ratings and effective dates.  It also 
informed him of what evidence was required to substantiate 
his claims and of the veteran's and VA's respective duties 
for obtaining evidence.  However, this notice was not 
provided to the veteran prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a statement of the case issued in November 2006, after 
the notice was provided in March 2006.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as inpatient treatment 
records from Atascadero State Hospital and Patton State 
Hospital and outpatient VA treatment records.  VA also 
attempted to obtain treatment records from Sierra Royle 
Hospital.  However, in a September 2006 letter, the hospital 
indicated that they no longer maintained any records relevant 
to the veteran's claim.  The veteran was informed of this in 
the November 2006 statement of the case.    

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not been afforded an examination in this 
case, nor has VA obtained a medical opinion.  There is no 
evidence establishing the existence of a psychiatric disorder 
in service, or within the applicable presumption period, for 
which service connection could be granted.  See Allen v 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
For this reason, the Board declines to afford the veteran a 
VA examination or obtain a medical opinion in this case.  
Further, there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim in the 
form of the post-service treatment records and reports, which 
are extensive. 

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The veteran's appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


